Title: To Thomas Jefferson from Benjamin H. Latrobe, 29 February 1804
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


               
                  sir
                  Washington Feby. 29th 1804.—
               
               The situation of Mr. Lenthall as Clerk of the Works at the Capitol and Presidents house, combines, the duties formerly performed by seperate persons. For instance, Mr. Williams was employed to collect materials at 800 Dollars pr. annum,—Mr. Blagden measured and superintended the Stone work at 3$. 66 Cents pr. day;—the Carpenter at 2$. 33 cts., the Sculptor or Carver at 3$,—each kept their day account. Mr. Lenthall now performs all these duties. Mr. Blagden works by contract, & Mr. Lenthall directs and measures his Work. He cannot therefore on the principle of precedent, be placed on the footing of any person formerly employed.
               The advantage of employing one person to controul the supply and working up of materials is so evident that the regular system established in Europe, is to employ a Clerk of the Works under the Architect or Surveyor, exactly for the performance of the duties, undertaken by Mr. Lenthall. I have successfully followed the same system in America,—thereby saving to the Public, the high wages of many Agents, and avoiding their Counteraction of each other. The uncommon merit of Mr. Lenthall appears to me to entitle him at least to the wages formerly enjoyed by Mr. Blagden, while attending only to the stonework. I beg however to submit the case to your decision. His accounts have not been settled, owing to the doubt respecting the salary he merits.
               I am very respectfully
               
                  B Henry Latrobe
                  surveyor of the Public buildings.
               
            